

117 HRES 551 IH: Expressing support for the designation of August 1, 2021, as “Gold Star Children’s Day”.
U.S. House of Representatives
2021-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 551IN THE HOUSE OF REPRESENTATIVESJuly 22, 2021Mr. Phillips (for himself, Mrs. Kim of California, Mr. Ryan, and Mr. Kelly of Mississippi) submitted the following resolution; which was referred to the Committee on Armed ServicesRESOLUTIONExpressing support for the designation of August 1, 2021, as Gold Star Children’s Day.Whereas the recognition of Gold Star Families in the United States dates back to World War I, when the families of fallen service members displayed a service flag in the window of their homes with a gold star;Whereas in 1936, President Franklin D. Roosevelt signed into law legislation declaring Gold Star Mother’s Day, a national observance honoring the mothers of fallen service members annually on the last Sunday of September;Whereas since 2010, the Senate has honored Gold Star Spouses by resolution annually on April 5, recognizing the unique sacrifices made by spouses of fallen service members;Whereas thousands of sons and daughters of military families have lost mothers or fathers who served in the Armed Forces and also deserve national recognition for the burden and legacy they carry; andWhereas no date has existed to specifically recognize the children of fallen service members of the United States as part of a national debt of gratitude that the people of the United States owe to the service members who sacrificed all in protecting the freedom of the United States and the people of the United States: Now, therefore, be itThat the House of Representatives— (1)supports the designation of Gold Star Children’s Day;(2)honors the sacrifices and hardships of the children of fallen service members; and(3)encourages the people of the United States to observe Gold Star Children’s Day in support of children of the fallen men and women of the Armed Forces of the United States.